Citation Nr: 1710310	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  10-22 859 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for numbness in all limbs, fingers and toes.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 9, 2009. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel




INTRODUCTION

The Veteran had active duty service from October 1982 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2008 and April 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Specifically, the August 2008 rating decision, in part, denied a TDIU.  The April 2010 rating decision, in part, denied service connection for numbness of all limbs, fingers, and toes.

This case was previously before the Board in April 2015.  At that time the Board adjudicated several issues, including the denial of service connection for numbness of all limbs, fingers, and toes.  The Board also remanded several other issues, including the TDIU, for additional development.  Notably, the April 2015 Board determination also remanded issues pertaining to service connection for varicose veins and a left foot disorder which were subsequently granted by rating decision dated in February 2016.  As such, these issues are no longer on appeal.  

Thereafter, the Veteran appealed the portion of the decision that denied service connection for numbness of all limbs, fingers, and toes to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the April 2015 decision with respect to the denial of service connection for numbness of all limbs, fingers, and toes, which was granted in an April 2016 Order.  The JMR also noted that the Veteran did not challenge the determinations in the April 2015 decision with respect to increased ratings for right hip, right leg, and left knee disabilities and/or service connection for bilateral elbow, right thigh, and pain in the colon area.

In June 2016 the Board again remanded the issues of TDIU and numbness of all limbs, fingers, and toes for additional development.  In the June 2016 decision, the Board also denied the Veteran's claim for service connection for a hernia.  In a rating decision dated in October 2016, the RO granted entitlement to a TDIU effective February 9, 2009, the date schedular requirements were met.  However, inasmuch as entitlement to a TDIU is a possibility for the period prior to February 9, 2009, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a TDIU prior to February 9, 2009 has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Furthermore, the Board has recharacterized the issue on appeal to reflect the prior grant of benefits. 

As will be discussed herein with respect to the Veteran's service connection claim adjudicated below, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As was noted in the April 2015 and June 2016 Board decisions/remands, in a June 2010 substantive appeal, the Veteran asserted that he suffered from tumors or growths on the right side of his body and suggested that such condition was caused by service.  This issue had not been adjudicated by the AOJ and the Board referred to the AOJ for appropriate action.  38 C.F.R.       § 19.9(b) (2015).  This issue has still not been adjudicated by the AOJ.  As such, it is referred to the AOJ, once again, for appropriate action.    


FINDINGS OF FACT

1.  The Veteran's numbness of all limbs, fingers, and toes did not have its clinical onset during active service and is not otherwise related to active service. 

2.  Prior to February 9, 2009, the Veteran did not meet the schedular threshold for a TDIU and was not unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for numbness of all limbs, fingers, and toes have not met.  38 U.S.C.A. §§ 101 (24), 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6 (a), 3.102, 3.303 (2016).

2.  The criteria for a TDIU are not met, prior to February 9, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 
In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated in April 2008 May 2009, sent prior to the initial unfavorable decisions issued in August 2008 and April 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claims and claim for a TDIU, to include his and VA's respective responsibilities in obtaining evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded a VA examination in August 2016.  The Board finds that the August 2016 opinion is adequate for the purpose of adjudicating the claim.  The VA examination report and opinion reflects a full understanding of the Veteran's medical history, and provides subjective and objective findings necessary for evaluation of the claim addressed on the merits in this opinion.  Furthermore, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  With respect to his TDIU claim, the Veteran was afforded VA examinations in August 1989, April 1995, April 2000, December 2003 and May 2008 in order to determine the impact of his service-connected disabilities on his employability.  Neither the Veteran nor his representative has alleged that the examinations are inadequate.  Moreover, the Board finds that the examinations are adequate in order to evaluate the impact of the Veteran's service-connected disabilities on his employability, as they include an interview with the Veteran, review of the relevant history, and full examinations.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.

Finally, the Board finds that there was substantial compliance with the April 2015 and June 2016 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 268.  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries, 22 Vet. App. at 104 (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment, 13 Vet. App. at 141. 

In April 2015 and June 2016, the Board ordered additional development to include obtaining any updated treatment records, a VA examination to determine the etiology of the Veteran's claimed numbness in all limbs, fingers and toes, and a Social and Industrial Survey to ascertain the impact of the Veteran's service connected disabilities on his ordinary activities to include his employability.  In September 2015 a Social and Industrial Survey was completed.  In July and August 2016 additional treatment records were associated with the claims file, and in September 2016 VA examinations and opinions were obtained and associated with the claims file.  Accordingly, the Board finds that there was substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Under certain circumstances, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Board has a duty to assess the credibility and weight given to such evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Evidence

The Board has reviewed all of the evidence in the Veteran's claims file, including his service treatment records, VA treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for service connection for numbness in all limbs, fingers and toes.

By way of background, the Veteran alleges that he suffers from numbness in his hands and feet.  The Veteran reports that he initially experienced numbness in his lower extremities while he was in the military, and that he would have episodes of swelling associated with the numbness.  The Veteran notes that he did not recall receiving any specific treatment while in the service nor did he recall any numbness or tingling in his hands during service.  The Veteran alleges that he continued to have swelling, numbness, and tingling in his lower extremities but that he did not seek treatment.  The Veteran reports that it was not until more recently that he developed numbness and tingling in his hands.  

Service treatment records are negative for any complaints, treatment, or diagnoses relating to the Veteran's numbness in all of his limbs, fingers and toes.  The Veteran's enlistment examination in August 1982 reflects normal upper and lower extremities as well as a normal neurologic system.  The Veteran's accompanying August 1982 Report of Medical History reflects that the Veteran reported being in good health and had no notations of any upper or lower extremity problems nor any indications of nerve problems.  The Veteran's May 1989 separation examination noted that the Veteran had knee trouble, but did not mention any numbness, tingling or swelling in his lower or upper extremities.  Furthermore, the examination reflects a normal neurologic system.  The accompanying May 1989 Report of Medical History also fails to mention any numbness, tingling or swelling in either the lower or upper extremities.  The Veteran only reported problems in his knees and back. 

Post-service treatment records are silent for complaints, treatment or diagnosis of numbness, tingling and swelling of the upper or lower extremities until October 2005.  A VA treatment note from October 2005 reflects that the Veteran reported numbness about two times a month in his fingers, toes and mouth.  The Veteran noted that the numbness was not painful, but that after some time, these areas began to itch and that such only went away with sleep.  The Veteran was diagnosed with numbness, with an unsure etiology.  A computerized tomography (CT) scan revealed a normal head, and the Veteran was referred for a Neurological consult.  However, there is no record that the Veteran sought such consult.  

An April 2007 treatment note reflects that the Veteran reported numbness in the hands and feet for more than 20 years with numbness in the left foot to be more intense and pronounced.  The Veteran was found to have decreased sensation in both feet, which was attributed to the Veteran's chronic low back pain. 
In March 2011, the Veteran reported having numbness in all limbs, but no diagnosis was given. 

In a private treatment note in July 2016, the Veteran reported pins and needles and paresthesia in both feet and hands.  He was subsequently treated for peripheral neuropathy.  

During an August 2016 VA Peripheral Nerves Condition disability benefits questionnaire (DBQ), the Veteran reported numbness in his hands and feet.  He further reported that he did not have such problems prior to service.  The Veteran noted that he initially had numbness in his lower extremities while he was in the military which has continued ever since.  He further noted that he did not seek medical treatment for his condition.  He noted that he did not have such symptoms in his hands until the last couple of years.  He reported that his symptoms made it difficult for him to use his hands to grip, hold or manipulate small objects. 

Upon examination, the examiner noted that the Veteran reported symptoms of mild constant pain, mild to moderate intermittent pain, mild to moderate paresthesia and/or dysesthesias, and mild to moderate numbness.  Objective examination revealed that the Veteran's muscle strength was normal with the exception of his grip strength in his left hand which was noted to have active movement against some resistance.  Furthermore, the examiner found the Veteran's reflex and sensory examinations to be normal.  The examiner found trophic changes, noting that the Veteran' had smoothing of skin, hair loss and mild swelling of the lower extremity.  The examiner noted a normal gait and normal upper and lower extremity nerves with the exception of the anterior tibial nerve with exhibited incomplete paralysis on both the left and right side.  The examiner found that the Veteran used a cane occasionally for chronic knee and hip pain.  The examiner found no other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner diagnosed the Veteran with peripheral neuropathy and opined that the condition claimed was less likely than not incurred in or caused by the claimed in service injury, event or illness.  The examiner explained that while the Veteran's history is consistent with both nerve and vascular pathology, it was very likely that much of the Veteran's lower extremity symptoms were related to his chronic venous stasis problem rather than his peripheral neuropathy.  Furthermore, the examiner noted that while the Veteran reported that his symptoms had been present since service that "it is often difficult to tell the difference between signs caused by vascular insufficiency and nerve damage.  I do believe that the Veteran does have a peripheral neuropathy that is likely related to his alcohol dependency."  The examiner noted that alcohol dependency often leads to thiamine, B12 and Folic acid deficiency which can cause nerve damage.  Finally, the examiner noted that "I do not believe that the Veteran's peripheral neuropathy was directly service connected."

Analysis

In regard to the Veteran's claim seeking service connection for numbness in all limbs, fingers and toes, the Board notes that the Veteran's service treatment records are silent for any complaints, treatment or diagnosis of numbness in all limbs, fingers and toes or any indication of peripheral neuropathy. 

While the post-service VA treatment records did not include any findings of peripheral neuropathy, a private treatment note from July 2016 reflects that the Veteran was treated for peripheral neuropathy.  Furthermore, the Veteran was definitively diagnosed with peripheral neuropathy during the August 2016 VA peripheral nerves conditions DBQ. 

In regard to etiology, the August 2016 VA examiner found that the Veteran's peripheral neuropathy was less likely than not incurred in or caused by his active service.  The examiner found that the Veteran's peripheral neuropathy was associated with his chronic venous stasis problems and his alcohol dependence.  Furthermore, the examiner found that while the Veteran alleged that his lower extremity symptoms had existed since service, it is difficult to tell the difference between signs and symptoms caused by vascular insufficiency and nerve damage, and that alcohol dependency often leads to thiamine, B12 and Folic acid deficiency which can cause nerve damage.  The VA examiner's opinion is complete and includes a rationale and a review of the evidence of record.  It is adequate.  The Board notes that there is no contrary medical opinion of record. 

Based upon the evidence of record, the Board finds that numbness in all limbs, fingers and toes or peripheral neuropathy of the upper and lower extremities, did not manifest during active service and has not been shown to have developed as a result of an established event, injury, or disease during active service.  Overall, there is no probative evidence that numbness in all limbs, fingers and toes or peripheral neuropathy of the upper and lower extremities began during active service. 

The Board recognizes that the Veteran submitted statements in support of his claim regarding both continuity of symptoms and the etiology of his condition.  While the Veteran is competent to provide evidence as to observations and some medical matters, whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau, 492 F.3d at 1377 n.4; Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Board finds that the determination as to whether the numbness in all limbs, fingers and toes or peripheral neuropathy of the upper and lower extremities is due to events in service is a complicated question that requires medical training, knowledge and skills, and is not subject to mere observation.  In this case, assessing whether the Veteran's condition is related to service is beyond the knowledge of a lay person.  This is a complex etiological question of the type of medical matters which laypersons are not competent to provide, thus, the submitted lay statements are insufficient to establish a nexus.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Furthermore, the VA examiner explained why the Veteran may have perceived that he had symptomatology for a certain period of time; however, the examiner explained that the Veteran's description of his history was unreliable.  The examiner's opinion, coming from a medical professional, is more probative than the Veteran's lay assertions.  

Based on the foregoing discussion, the Board finds that the preponderance of the evidence is against the claim, and service connection must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.

III.  TDIU prior to February 9, 2009

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (a). 

Prior to February 9, 2009, the Veteran was service-connected for irregular right leaf of diaphragm, which was rated as non-compensable from July 1989 and 30 percent disabling from January 1995; adjustment disorder with depressive features associated with chondromalacia of the left knee, which was rated at 30 percent disabling effective December 2006; osteochondroma of the distal right femur, which was rated at 10 percent effective January 1995; and chondromalacia of the left knee, which was rated at 10 percent effective January 1995.  The Veteran's combined evaluation ratings were noncompensable from July 1989, 50 percent from January 1995, and 60 percent from December 2006.  Under VA regulations, his ratings did not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16 (a).  

However, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16 (b).  The Court has held that where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to Director, Compensation and Pension (C&P) Service, for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The issue at hand involves a determination as to whether there are circumstances in this case, apart from the non-service-connected conditions and advancing age, that would justify a TDIU prior to February 9, 2009.  Van Hoose, supra.  The fact that the Veteran was unemployed or had difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Rather, the Veteran need only be capable of performing the physical and mental acts required by employment. 

Treatment records reflect that the Veteran worked a variety of different jobs after service.  The Veteran's April 2008 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), noted that he last worked full time in 2002 and indicated that he stopped working as a result of all of his service-connected disabilities.  However, he listed his prior employers from February 2008, June 2007, and December 2007 in fields such as labor, a bowling alley and building management.  A September 2005 VA mental health progress note reflects the Veteran's report that he had not worked in over twenty years since being in the military, but an October 2006 VA treatment note reflects the Veteran's reports that he had been working at a golf course.  During the September 2015 Industrial Survey, it was noted that the Veteran was unemployed from 1989 to 1995, worked as a maintenance man from 1995 to 2000, was unemployed again from 2000 to 2006 and worked for a fast food restaurant from 2006 to 2011. 

VA examinations conducted in August 1989, April 1995 and April 2000 made no reference to the Veteran's work history nor any complaints of problems with employment.  The August 1989 examination noted that upon examination of the Veteran's back and upper extremities, they were within normal limits with normal range ranges of motion at both hips, knees, ankles and feet.  Straight leg raising reached 80 degrees bilaterally with no complaints.  X-ray evidence revealed some irregularity of the posterior aspect the right leaf of the diaphragm, and osteochondroma of the lateral aspect of the distal metaphysis of the right femur.  The April 1995 examination revealed that the Veteran walked with a slight right antalgic gait, but had no sign of muscle atrophy.  The examiner found swelling or effusion and noted that with range of motion testing there was a snapping sensation felt over the Veteran's right thigh.  The Veteran's knees had range of motion from 0 to 140 degrees bilaterally.  There was no evidence of Varus/Valgus instability and the Veteran had negative Lachman's, pivot shift and McMurray tests.  However, the examiner found positive evidence of patellar grind.  X-ray evidence revealed an osteochondrom of the distal femur and evidence of bilateral lateral subluxation of the patella.  During the April 1995 non-tuberculosis examination, the examiner noted that the Veteran's chest was of normal configuration with no abnormalities noted on percussion but slightly decreased breath sound at the right lung base.  The April 2000 examination revealed that the Veteran walked stiff-legged.  The examiner noted effusion over both knees and tenderness to palpation along the medial, inferior and lateral aspects of the patella bilaterally.  The Veteran's range of motion on active range was 0 to 90 degrees and on passive 0 to 120 degrees, bilaterally.  The examiner found no audible crepitus.  X-ray evidence revealed mild bilateral knee degenerative changes. 

Employment records reflect that the Veteran was terminated from a previous job in March 2001 for excessive absenteeism.  The Veteran contended that he missed so much work because he was always sick.  The employment records show that he missed eight days of work within his first 30 days on the job.  On three of those days, he failed to notify his employer that he would not be reporting to work, and on one of those days he failed to show for "personal business."  These records, by themselves do not show that the Veteran was unable to perform the acts necessary of his employment due to his service connected disabilities.  

A December 2003 VA examination noted that the Veteran had worked approximately one month prior, as a forklift operator, and was working up to at least three weeks per month.  The Veteran complained of bilateral knee pain, stiffness, locking and giving way.  The examiner noted that the Veteran had a stiff knee gait, but that the Veteran could flex his knee to 130 degrees on the left and to 105 degrees on the right.  The Veteran had considerable patellar laxities bilaterally.  The examiner found stable osteochondroma of the right distal femur and mild tri-compartmental narrowing consistent with degenerative changes of both knees.  

During a VA respiratory examination, the examiner determined that the Veteran's lungs were clear to auscultation, and a cardiac examination was unremarkable.  The Veteran complained of shortness of breath, but the VA examiner stated that it did not appear to be a limiting factor.  There was no peripheral edema detected.  An X-ray showed a mass in the right lower lobe and granuloma in the right thorax; this was unchanged since the last X-rays were taken.  A pulmonary function test revealed no obstructive or restrictive disease.  Spirometry and lung volumes were normal.  Flow curve was flattened and suggestive of variable extra thoracic obstruction, though lung volumes did not support that according to the examiner. 

Private competency evaluations conducted in February and June 2006 in regards to the Veteran's ability to stand trial, noted that the Veteran displayed signs and symptoms of a major mood disorder that appeared to "adversely affect his functional capacities."  The examiners found the Veteran to be "incompetent to proceed," but that he did not represent an imminent risk of dangerousness to himself or others so involuntary commitment was not recommended.  The examiner noted that competency could be restored with compliance with a psychotropic medication regimen and a community based treatment program.  The February examiner diagnosed the Veteran with a mood disorder NOS and alcohol abuse, and the June examiner ruled out a mood disorder, and deferred diagnosis on an Axis II condition.  The June examiner noted that the Veteran reported that he attended community college prior to his military service and was employed doing building management post-service and that he most recently worked doing landscaping and irrigation and that he believed his job would be waiting for him upon his release.  

A May 2008 VA examination noted that the Veteran reported that he worked in building maintenance but that about six years prior to the examination, no one would hire him because he could not climb, kneel or get down on his knees to do the required work nor could he go upstairs.  He reported that he worked part time for a fast food company doing light duty such as mopping.  The Veteran reported that he could not return to full time work or any type of physical work because his knees would not support him and no one would hire him with such a disability. 

The Veteran and his ex-wife submitted statements in support of his claims in April 2008.  The Veteran reported that he had been unemployed for over six years as a result of his service connected disabilities.  The Veteran's ex-wife also indicated that the Veteran was unemployed and had been so for the past 6-7 years.  She further noted that when the Veteran did work, he did labor, but that he had no motivation, hated the world, and believed that everyone owed him something.  In addition, she noted that the Veteran had no respect for anyone and that he refused to get help or treatment. 

Based upon the above, the Board finds that the Veteran's service-connected disabilities did not preclude him from securing and following substantial gainful employment prior to February 9, 2009.  The examination reports suggest that while the Veteran's disabilities may have presented some challenges, they were not so severe as to render him incapable of performing any physical acts necessary for employment.  Van Hoose, 4 Vet. App. at 363.  The Veteran's left knee and right femur disabilities did not prevent him from walking and the breathing difficulty he attributed to his lung disability did not limit his physical capacity.  Furthermore, while the Veteran's adjustment disorder with depressive features did impact his activities, to the extent that the Veteran's service-connected disabilities interfered with his employment, the currently assigned ratings adequately contemplated such interference, and there is no evidentiary basis in the record for higher ratings on an extra-schedular basis.  In addition, the Veteran was employed during this time period and even after February 2009.

Thus, as the Board finds that the Veteran was employable, there is no basis for referring the Veteran's claim for a TDIU prior to February 9, 2009, for consideration by the Director, (C&P) Service, and the TDIU claim prior to February 9, 2009, is denied. 

As the preponderance of the evidence is against the claim, the benefit-of -the-doubt doctrine is not applicable.  38 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, supra.



ORDER

Service connection for numbness in all limbs, fingers and toes is denied.

A TDIU, prior to February 9, 2009, is denied. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


